Citation Nr: 1819106	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disorder.

(The Board addresses the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, in a separate document being issued concurrently).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to April 1988 and from August 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2014, the Board remanded this appeal to schedule the Veteran for a videoconference hearing.  In correspondence dated that same month, the Veteran withdrew his hearing request.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

A left shoulder disorder did not have onset during active service, did not manifest within one year from separation from active service, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not all been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

The Veteran contends that his current left shoulder disorder is due to an injury during basic training in service.  He claims to have continuous pain during and since service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  Here, the Veteran has not been diagnosed with an arthritic condition of the left shoulder.  The first objective evidence of a left shoulder disability was in June 2009, more than one year after discharge from service.  Thus, as there is no evidence of an arthritic condition of the left shoulder within one year of the Veteran's separation from service, presumptive service connection is not warranted.

The claims file contains evidence of current left shoulder impingement syndrome, Hills-Sachs fracture, and Bankart lesion disabilities.  See June 2009 MRI and September 2010 VA Examination Report.  Accordingly, the first element of service connection, a current disability, is met. The remaining question is whether the disabilities are related to service, to include the claimed in-service injury.

November 1987 service treatment records document the Veteran's complaints of left shoulder pain for 3 weeks.  It was noted that there was no trauma and no x-rays.  An assessment of inflaspartis strain was provided.  Subsequent service treatment records are otherwise silent for any complaints of or treatment for symptoms of a left shoulder injury.  On July 1989 enlistment, for the Veteran's second period of active service, clinical evaluation of the upper extremities was normal.  In the report of medical history, the Veteran marked "no" to having a broken bone, bone or joint deformity, or painful or "trick" shoulder.  In September 1990, clinical evaluation of the upper extremities was again normal, and in the report of medical history the Veteran again denied having any joint or shoulder condition.

Post-service in June 2009, based on private magnetic resonance imaging (MRI) of the left shoulder, impressions of small Hill-Sachs fracture and labral injury correlating with a Bankart lesion, were provided.  

The Veteran was afforded a VA examination in September 2010.  He claimed that he injured his left shoulder during basic training, but could not recall the injury.  He reported that he did not seek treatment during service.  Based on a review of the claims file and physical exam, the examiner opined that the Veteran's current left shoulder disabilities are not related to service.  As rationale, the examiner referenced service treatment records that document a 1987 left shoulder lesion, described as a muscle strain, but no dislocation.  The examiner emphasized that the Veteran does not have a history of recurrent shoulder dislocation, as such, his current diagnoses are not related to service.  

The Board acknowledges the Veteran's contention, by and through his representative, that the VA examination opinion is inadequate.  See March 2018 Appellate Brief.  However, the Board finds the examiner's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's contentions.  The opinion is consistent with service treatment records showing complaints of left shoulder pain in November 1987.  Notably, during this visit the Veteran did not attribute pain to any particular injury and a sprain diagnosis was provided.  Subsequent clinical evaluations of the upper extremities were normal in July 1989 and September 1990.  The Veteran himself denied having any joint or shoulder condition in reports of medical history.  Further, the opinion is consistent with post-service medical records showing no diagnosis or treatment for a left shoulder condition until 2009.  Therefore, the examination report warrants probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").

In a prescription dated November 2010, a private physician stated that the Veteran's current SLAP lesion was caused by a left shoulder injury in 1987 despite no x-rays being taken.  No further rationale was provided.  The Board finds that this opinion is conclusory and does not provide any rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Further, it is inconsistent with the medical evidence of record.  November 1987 service treatment records document the Veteran's complaints of left shoulder pain, as well as his report that there was no trauma.  The Veteran himself has reported that he cannot recall the details of any injury during service.  See September 2010 VA Examination Report.  Further, there is no indication that the private physician reviewed the entire claims file or otherwise had access to the in-service treatment records.  As such, this opinion is not persuasive and lacking in probative value.

January 2015 VA treatment records document complaints of left shoulder pain radiating to the elbow, wrist, and hand.  Treatment records also note that the Veteran had a remote clavicular fracture in 1987.  It is unclear whether this notation is based on the Veteran's self-report of medical history.  Nonetheless, it is inconsistent with November 1987 service treatment records providing an assessment of inflaspartis strain, not fracture, and stating that no x-rays were conducted, as well as subsequent normal clinical evaluations of the upper extremities.  Notably, service treatment records do not contain any clinical evidence of a clavicular fracture.

Considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a left shoulder disorder because there is no nexus to service.  As for direct service connection, service treatment records document complaints of left shoulder pain diagnosed as a strain in November 1987, but are otherwise negative for any diagnosis of or treatment for a left shoulder disability.  Subsequent clinical evaluations of the upper extremities were normal.  The Veteran himself has reported that he is unable to provide details about the claimed in-service injury.  Notably, November 1987 service treatment records state that there was no trauma.  The first manifestation of a left shoulder disability was in 2009, more than 15 years after service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran had the opportunity to file a claim for his left shoulder disorder given the fact that he filed a claim for other conditions in 1996; however he did not do so.  Although he alleges continuous symptoms since service he did not file a claim for a left shoulder disorder until 2009 or report pain during service after the initial report.  Given that he reported other conditions and filed claims for other disabilities many years prior to when he first was complained of left shoulder symptoms, it is likely that there would be some earlier recorded indication of shoulder symptoms.  The Board therefore finds the Veteran's report of symptoms present since service not credible.  As such, service connection on a direct basis is not warranted for his claimed disability.

The only evidence of record suggesting a link or nexus between the Veteran's current left shoulder disabilities and his service comes from the Veteran himself.  While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or expertise that would qualify her to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The cause of left shoulder disabilities demonstrated many years after a period of active service is a complex question, not simple, and under the facts of this case, not a question that can be answered by a lay person.  Medical expertise is required to provide competent opinions with regard to this question.  As such, the Veteran's statements to this effect are lacking in probative value.

Based on the above, the Board must conclude that the weight of the evidence is against the claim of service connection for a left shoulder disorder.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a left shoulder disorder is not warranted.


ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


